1    DANA A. SUNTAG, (State Bar No. 125127)
     JOSHUA J. STEVENS, (State Bar No. 238105)
2    HERUM\CRABTREE\SUNTAG
     A California Professional Corporation
3    3757 Pacific Avenue, Suite 222
     Stockton, California 95207
4    Telephone: (209) 472-7700
     Facsimile: (209) 472-7986
5    dsuntag@herumcrabtree.com
     jstevens@herumcrabtree.com
6
     Attorneys for All Defendants
7
                              UNITED STATES DISTRICT COURT
8
                             EASTERN DISTRICT OF CALIFORNIA
9
      S.B.,                                      Case No.: 2:17-CV-01279-TLN-GGH
10
                        Plaintiff,               STIPULATION AND ORDER TO
11
                                                 MODIFY SCHEDULING ORDER ONLY
              v.
12                                               TO EXTEND EXPERT DISCLOSURE
      COUNTY OF SAN JOAQUIN,                     DATES
13
14                    Defendants.
                                                 [No hearing requested]
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
     STIPULATION AND ORDER
     TO MODIFY SCHEDULING ORDER
1                                             RECITALS
2                   A.    On April 21, 2017, Plaintiff filed this lawsuit in state court.
3                   B.    On June 22, 2017, Defendants filed a Notice of Removal.
4                   C.    On October 16, 2017, the Court issued a scheduling order. The
5    scheduling order set an expert witness disclosure deadline of October 25, 2018, with
6    supplemental expert witness disclosures due 20 days thereafter.
7                   D.    The parties engaged in substantial non-expert discovery, including
8    various depositions and several rounds of written discovery.
9                   E.    Following this discovery, the parties have engaged in settlement
10   discussions in an effort to resolve this case and they are still engaged in such settlement
11   discussions.
12                  F.    The parties require a short amount of additional time to designate
13   expert witnesses. They believe that such an extension of time will also allow them to focus
14   on settlement discussions in further efforts to resolve this case.
15                  G.    When an act must be done within a specified time, the court may, for
16
     good cause, extend the time with or without motion or notice of the court acts, or if a
17
     request is made, before the original time expires. Fed. R. Civ. P. 6(b)(1)(A); Johnson v.
18
     Mammoth Recreations, Inc. 975 F.2d 604, 609 (9th Cir. 1992) (“The district court may
19
     modify the pretrial schedule ‘if it cannot be reasonably met despite the diligence of the
20
     party seeking the amendment.’”).
21
                    H.    There have been no prior modifications of the scheduling order.
22
                                            STIPULATION
23
                    IT IS STIPULATED AND AGREED, by the parties, through their
24
     undersigned counsel of record, that the expert disclosure deadlines be modified as
25
     follows:
26
       Matter                        Current Deadline                  Proposed New Deadline
27
28     Expert designations,          October 25, 2018                  November 30, 2018
       including expert reports
                                                   2
     STIPULATION AND ORDER
     TO MODIFY SCHEDULING ORDER
1
       Supplemental                 November 14, 2018              December 15, 2018
2      designations, including
       expert reports
3
                  The parties do not ask the Court to modify the scheduling order in any other
4
     respect, and they believe the extensions of time requested by this Stipulation do not
5
     require any other modifications.
6
     Respectfully Submitted,
7
     Dated: October 17, 2018                        SADIQ LAW FIRM
8
                                                    By: /s/ Shafeeq Sadiq
9                                                           SHAFEEQ SADIQ
                                                            Attorney for Plaintiff
10
11   Dated: October 17, 2018                        HERUM CRABTREE SUNTAG
12                                                  A California Professional Corporation

13                                                  By: /s/ Joshua J. Stevens
                                                            JOSHUA J. STEVENS
14                                                          Attorney for All Defendants
15
                                         ORDER
16
           The Court has reviewed and considered the parties’ stipulation, and good cause
17
     appearing, approves it.
18
           IT IS ORDERED that the Scheduling Order is modified as follows:
19
             Matter                                 New Deadline
20
21           Expert designations, including         November 30, 2018
             expert reports
22           Supplemental designations,             December 15, 2018
             including expert reports
23
24
     Dated: October 22, 2018
25
26
27
28                                                    Troy L. Nunley
                                                      United States District Judge
                                                3
     STIPULATION AND ORDER
     TO MODIFY SCHEDULING ORDER
